DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 stand rejected under Section 103.  Claims 1-20 stand rejected under Section 112(b).  Claims 1-20 stand rejected for informalities.  The specification stands objected to.
Applicants amended claims 1-7, 9-15, 17, and 18.  Applicants also provided an amendment to the specification.
Turning first to the specification: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the specification is withdrawn.
Claim objections: Applicants addressed all but one objection, which is re-stated below.  The amendments add no new matter and are accepted and entered.  The objections, with the exception of the objection that was not addressed, are withdrawn.
Section 112(b) rejections:  Applicants’ amendments to independent claims 1, 10, and 15 address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 103 rejections: Applicant's arguments filed November 25, 2020 have been fully considered and they are persuasive.  The rejections are withdrawn.


Claim Interpretation
Applicants have amended independent claims 1, 10, and 15 to change the requirement that the ferroelectric/antiferroelectric dielectric layer “is a group 4 transition metal oxide selected from the group consisting of titanium oxide (TiO), zirconium oxide (ZrO), hafnium oxide (HfO), and hafnium-zirconium oxide (HfxZr1-xO2), wherein x is about 0.01 to about 0.99”.  Previously, the language required that the FE/AFE dielectric layer include a group 4 transition metal.  Use of the verb “to include” is interpreted as open claim language.  Chisum on Patents § 8.06[1][b][ii][A].)  In contrast, the use of the verb “to be” has been interpreted to exclude other components.  See id. § 8.06[1][b][ii] & accompanying footnote 53.  Thus, the FE/AFE dielectric layer must be one of the four oxides listed in the claims to the exclusion of other components, such as dopants.  (The exception is that for the hafnium zirconium oxide, the FE/AFE dielectric layer could be stoichiometric hafnium oxide doped with zirconium or stoichiometric zirconium oxide doped with hafnium.)
The specification refers to hafnium oxide as HfO, and zirconium oxide as ZrO, and suggests that these, in general, refer to both stoichiometric and non-stoichiometric hafnium oxide and zirconium oxide.  That said, the Office relies on the “plain meaning” rule for claim interpretation.  MPEP § 2111.01.  The plain meaning of titanium oxide defined in the claims as TiO is as a non-stoichiometric oxide.  The same is true for hafnium oxide defined in the claims as HfO, and zirconium oxide defined in the claims xZr1-xO2), wherein x is about 0.01 to about 0.99, is stoichiometric.)  The Office notes that later claims 4 and 5, which each depend from claim 1, are directed to the FE/AFE dielectric layer being selected from the group consisting of stoichiometric HfO2 and stoichiometric ZrO2 (claim 4) or stoichiometric HfO2 (claim 5).  Because of the confusion relating to the definition of these oxides, Section 112(b) rejections are included with this Office action.  For purposes of examination, the Office defines the group 4 transition metal oxides as both stoichiometric and non-stoichiometric oxides.

Claim Objections
Claims 10-14, 16, and 17 are objected to because of the following informalities:
Claim 10, line 11: Add “first” before “metal electrode layer” to make consistent with the earlier references in line 3.
Claims 11-14 are objected to for depending from an objected-to base claim, claim 10.
Claim 16, line 2: Delete “polar, ” because claim 15 already defines the FE/AFE dielectric layer as polar.
Claim 17, lines 2-3: Delete “having the polar, non-centrosymmetric phase structure” because claim 15 already defines the FE/AFE dielectric layer as having a polar, non-centrosymmetric phase structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific hafnium and zirconium oxides, does not reasonably provide enablement for polar non-centrosymmetric non-stoichiometric titanium oxides.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Regarding claims 1, 10, and 15: These claims define the ferroelectric/ antiferroelectric dielectric layer, having a polar, non-centrosymmetric phase structure, to be “a group 4 transition metal oxide selected from the group consisting of titanium oxide (TiO), zirconium oxide (ZrO), hafnium oxide (HfO), and hafnium-zirconium oxide (HfxZr1-xO2), wherein x is about 0.01 to about 0.99”.  While the zirconium oxide, hafnium oxide, and the hafnium-zirconium oxide FE/AFE dielectric layers having a polar, non-centrosymmetric phase structure can be made, the Office has been unable to identify a 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	
Breadth of claims:  As noted above, the claim scope encompasses polar non-centrosymmetric non-stoichiometric TiO, polar non-centrosymmetric non-stoichiometric xZr1-xO2), wherein x is about 0.01 to about 0.99, is stoichiometric.  
Nature of the invention: The invention is related to the properties of the group 4 transition metal oxides because of their crystal structure.
State of the prior art: Stoichiometric hafnium oxide, stoichiometric zirconium oxide, and stoichiometric hafnium-zirconium oxide are disclosed.  Applicants also disclose non-stoichiometric hafnium oxide and non-stoichiometric zirconium oxide.  Polar non-centrosymmetric non-stoichiometric titanium oxide having FE/AFE properties is not disclosed in the prior art.
Level of one of ordinary skill in the art: The level of one having ordinary skill in the art is a master’s degree is materials science with 5 years’ experience.
Level of predictability in the art: Because of the nature of the subject matter, specifically, relating to the crystal structure ferroelectric/anti-ferroelectric properties, the predictability in the art is low.
Amount of direction provided by the inventor: No direction is provided by the inventor for polar non-centrosymmetric non-stoichiometric TiO with FE/AFE properties.
Existence of working examples: No working examples of polar non-centrosymmetric non-stoichiometric TiO with FE/AFE properties are provided.
Quantity of experimentation needed to make the invention based on the content of the disclosure: Because the information on polar non-centrosymmetric non-stoichiometric TiO with FE/AFE properties is lacking, the quantity of experimentation for making polar non-centrosymmetric non-stoichiometric TiO with FE/AFE properties is 
Claims 2-9, 11-14, and 16-20 are rejected for depending from rejected base claims. 
Regarding claims 6, 11, 14, and 18: These claims have been amended to include the requirement that the FE/AFE dielectric layer has a ratio of a standard deviation in switching voltage to a mean switching voltage (σV/Vmean) of less than 0.2 (<0.2).  This is supported by the originally filed specification.  However, the claim does not include a lower limit.  The lower limit could be 0 or in the negative range.  Because there is no lower limit on the claimed range, claims 6, 11, 14, and 18 are rejected for lack of enablement for the lower limit.
Claims 12, 19, and 20 are rejected for depending from rejected base claims.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, and 15: These claims define the ferroelectric/ antiferroelectric dielectric layer, having a polar, non-centrosymmetric phase structure, to be “a group 4 transition metal oxide selected from the group consisting of titanium oxide (TiO), zirconium oxide (ZrO), hafnium oxide (HfO), and hafnium-zirconium oxide (HfxZr1-xO2), wherein x is about 0.01 to about 0.99”.  While the non-stoichiometric zirconium 
Claims 2-9, 11-14, and 16-20 are rejected for depending from rejected base claims.
Regarding claim 5, which depends from claim 1: This claim requires that “the FE/AFE dielectric layer is orthorhombic-III hafnium dioxide (HfO2) directly on an iridium (Ir) first metal electrode.”  A first metal electrode is defined in claim 1.  The language of claim 5 suggests that the iridium first metal electrode is in addition to the first metal electrode defined in claim 1.  However, the originally filed application does not disclose the use of two lower electrodes.  One having ordinary skill in the art would not know that applicants had possession of the invention claimed in claim 5.  Therefore, claim 5 is rejected for failing to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1, 10, and 15: As noted in the Claim Interpretation section above, the plain meaning of claims 1, 10, and 15 is non-stoichiometric titanium oxide, non-stoichiometric zirconium oxide, and non-stoichiometric hafnium oxide.  However, claims 4 and 5 require the FE/AFE dielectric layer to be selected from the group consisting of stoichiometric HfO2 and stoichiometric ZrO2.  Furthermore, the specification suggests that references to hafnium oxide (HfO) and zirconium oxide (ZrO) include both stoichiometric and non-stoichiometric oxides.  Because the claim interpretations conflict, claims 1, 10, and 15 are rejected as indefinite.
Claims 2-9, 11-14, and 16-20 are rejected for depending from rejected base claims. 
Regarding claim 5, which depends from claim 1: This claim requires that “the FE/AFE dielectric layer is orthorhombic-III hafnium dioxide (HfO2) directly on an iridium (Ir) first metal electrode.”  A first metal electrode is defined in claim 1.  The language of claim 5 suggests that the iridium first metal electrode is in addition to the first metal electrode defined in claim 1.  Because the language is confusing, claim 5 is rejected as indefinite.
Regarding claims 6, 11, 14, and 18: These claims have been amended to include the requirement that the FE/AFE dielectric layer has a ratio of a standard deviation in switching voltage to a mean switching voltage (σV/Vmean) of less than 0.2 (<0.2).  However, the claim does not include a lower limit.  The lower limit could be 0 or in the 
Claims 12, 19, and 20 are rejected for depending from rejected base claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 4 and 5: These claims require stoichiometric hafnium oxide and stoichiometric zirconium oxide (claim 4) or stoichiometric hafnium oxide (claim 5).  These materials are broader than the materials defined in claim 1, as discussed in the Claim Interpretation section above.  For these reasons, claims 4 and 5 are rejected under Section 112(d) for failing to narrow the scope of the claim from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tao, U.S. Pat. Pub. No. 2016/0064655, and further in view of J. Müller et al., Ferroelectricity in Simple Binary ZrO2 and HfO2, July 19, 2012, Nano Letters, Vol. 12, pages 4318-4323, and Park, EPO Pub. No. 0853336, Figures 8c, 8d, 5b.
Tao, Figure 1:
    PNG
    media_image1.png
    370
    318
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    322
    762
    media_image2.png
    Greyscale

Müller Figure 1:

    PNG
    media_image3.png
    491
    334
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    477
    683
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    376
    657
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    348
    542
    media_image6.png
    Greyscale

Park, Figures 8c, 8d:

    PNG
    media_image7.png
    239
    305
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    227
    288
    media_image8.png
    Greyscale

Regarding claim 1: Tao Figures 1 and 2 disclose a method of forming a ferroelectric/anti-ferroelectric (FE/AFE) dielectric layer, comprising: forming a first metal electrode layer (104) on a substrate (102), wherein the first metal electrode layer (104) has an exposed surface with a dominant {111} crystal face; and forming an FE/AFE dielectric layer (106) on the exposed surface of the first metal electrode layer (104), wherein the FE/AFE dielectric layer (106) is a group 4 transition metal oxide of hafnium x).  Tao specification ¶¶ 27-43, 22; Tao claims 1, 13.  By “dominant (111) crystallographic orientation”, Tao states that first electrode layer (104) has a greater amount of the (111) crystallographic orientation of titanium nitride than other crystallographic orientations of titanium nitride.  Id. ¶ 27.  Tao does not disclose that the first metal electrode layer has an exposed surface with at least 80% {111} crystal face, or that the FE/AFE dielectric layer has a polar non-centrosymmetric phase structure, wherein the FE/AFE dielectric layer is a group 4 transition metal oxide selected from the group consisting of titanium oxide (TiO), zirconium oxide (ZrO), hafnium oxide (HfO), and hafnium-zirconium oxide (HfxZr1-xO2), wherein x is about 0.01 to about 0.99.  Tao does note that a smoother surface in TiN that is formed by ALD—4.0Å—as compared with the conventional SFD process, 11.1 Å, and that the ALD process resulted in a dominant (111) crystallographic orientation instead of a (200) crystallographic orientation when the SFD process is used.  Id. ¶¶ 45, 46.  Tao states that the smoother surface of the dominant (111) TiN structure may result in improved ferroelectric characteristics such as improved cycling, improved data retention, lower ferroelectric coercivity, lower electric field saturation, such that a FeRAM cell can be easily polarized and operated along its c-axis.  Id. ¶¶ 42, 43.  While Tao discloses titanium nitride as the first electrode, Tao states that “other materials may be used as long as the material of the electrode 104 has a desired crystallographic orientation that is configured to produce the desired crystallographic orientation of the FE material 106.”  Id. ¶ 27.  Furthermore, while Tao discloses an ALD process for forming the first electrode, “other methods of forming the electrode 104 may be used, as long as the resulting electrode Id. ¶ 35.
Müller discloses a ferroelectric Hf0.5Zr0.5O2 that has a polar non-centrosymmetric phase structure and which is deposited on titanium nitride and on which another layer of titanium nitride is deposited.  Müller Abstract, Müller, page 4318 (“Several dopants … as well as the admixture of 50 mol% ZrO2 were identified to provoke ferroelectricity in HfO2…”); Figure 1 (showing various compositions ranges of HfxZr1-xO2 and MIM capacitor arrangement); page 4319 (describing a noncentrosymmetric, orthorhombic and potentially ferroelectric Pbc21 phase, which led to a stable ferroelectric phase); Figure 2 (showing PV hysteresis for various compositions of HfxZr1-xO2), page 4321 (highest remanent polarization for equal mixture of HfO2 and ZrO2), 4322 (describing ferroelectric Pbc21 orthorhombic non-centrosymmetric phase of a mixture of ZrO2 and HfO2).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Müller ferroelectric hafnium-zirconium oxide such as Hf0.5Zr0.5O2, having a polar, non-centrosymmetric phase structure, in Tao because the modification would have involved a selection of a known material based on its suitability for its intended use.  This hafnium-zirconium oxide falls within the claim requirement for (HfxZr1-xO2), wherein x is about 0.01 to about 0.99.
Because Tao emphasizes the use of a lower electrode with a (111) crystallographic orientation of any suitable material and made by any suitable method, as long as the (111) crystallographic orientation is the dominant orientation due to the increased smoothness of the electrode surface, Tao specification ¶¶ 42, 43, 45, 46, 27, 35, 47-52 (example), one having ordinary skill in the art would be motivated to look for Id. Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Tao to use the Park electrode because the modification would have involved a selection of a known material based on its suitability for its intended use.  
Regarding claim 4, which depends from claim 1:  In addition to the HfxZr1-xO2 disclosed in Müller, Müller also discloses that ZrO2 has ferroelectric properties that are field driven and temperature dependent.  Müller Abstract, Müller pages 4321-4322.  Thus, Müller discloses the FE/AFE dielectric layer is stoichiometric zirconium oxide (ZrO2).
Regarding claim 6, which depends from claim 1: Tao discloses forming a second metal electrode layer (108) on the FE/AFE dielectric layer (106), Tao specification ¶ 27, but is silent as to whether the FE/AFE dielectric layer has a ratio of a standard deviation in switching voltage to a mean switching voltage (σV/Vmean) of less than 0.2 (< 0.2).  However, given that the claimed invention is rendered obvious over the prior art combination, the prior art combination would be expected to have the same or similar claimed ratio.  For these reasons, claim 6 is rejected as obvious.
Regarding claim 7, which depends from claim 1: Park discloses that the first metal electrode layer (512) is formed at a temperature in the range of about 250 °C to about 600 °C.  Id. col. 14, ll. 3-27 (500°C in Figure 8c, 300 °C in Figure 8d).
x), and a second metal electrode layer (108) on the FE/AFE dielectric layer (106)  Tao specification ¶¶ 27-43, 22; Tao claims 1, 13.  By “dominant (111) crystallographic orientation”, Tao states that first electrode layer (104) has a greater amount of the (111) crystallographic orientation of titanium nitride than other crystallographic orientations of titanium nitride.  Id. ¶ 27.  Tao does not disclose that the first metal electrode layer is platinum or iridium and has a surface with at least 80% {111} crystal face, or that the FE/AFE dielectric layer has a polar non-centrosymmetric phase structure, wherein the FE/AFE dielectric layer is a group 4 transition metal oxide selected from the group consisting of titanium oxide (TiO), zirconium oxide (ZrO), hafnium oxide (HfO), and hafnium-zirconium oxide (HfxZr1-xO2), wherein x is about 0.01 to about 0.99.  Tao does note that a smoother surface in TiN that is formed by ALD—4.0Å—as compared with the conventional SFD process, 11.1 Å, and that the ALD process resulted in a dominant (111) crystallographic orientation instead of a (200) crystallographic orientation when the SFD process is used.  Id. ¶¶ 45, 46.  Tao states that the smoother surface of the dominant (111) TiN structure may result in improved ferroelectric characteristics such as improved cycling, improved data retention, lower ferroelectric coercivity, lower electric field saturation, such that a FeRAM cell can be easily polarized and operated along its c-axis.  Id. ¶¶ 42, Id. ¶ 27.  Furthermore, while Tao discloses an ALD process for forming the first electrode, “other methods of forming the electrode 104 may be used, as long as the resulting electrode 104 has the desired dominant crystallographic orientation, i.e., TiN in the dominant (111) crystallographic orientation.”  Id. ¶ 35.
Müller discloses a ferroelectric Hf0.5Zr0.5O2 that has a polar non-centrosymmetric phase structure and which is deposited on titanium nitride and on which another layer of titanium nitride is deposited.  Müller Abstract, Müller, page 4318 (“Several dopants … as well as the admixture of 50 mol% ZrO2 were identified to provoke ferroelectricity in HfO2…”); Figure 1 (showing various compositions ranges of HfxZr1-xO2 and MIM capacitor arrangement); page 4319 (describing a noncentrosymmetric, orthorhombic and potentially ferroelectric Pbc21 phase, which led to a stable ferroelectric phase); Figure 2 (showing PV hysteresis for various compositions of HfxZr1-xO2), page 4321 (highest remanent polarization for equal mixture of HfO2 and ZrO2), 4322 (describing ferroelectric Pbc21 orthorhombic non-centrosymmetric phase of a mixture of ZrO2 and HfO2).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Müller ferroelectric hafnium-zirconium oxide such as Hf0.5Zr0.5O2, having a polar, non-centrosymmetric phase structure, in Tao because the modification would have involved a selection of a known material based on its suitability xZr1-xO2), wherein x is about 0.01 to about 0.99.
Because Tao emphasizes the use of a lower electrode with a (111) crystallographic orientation of any suitable material and made by any suitable method, as long as the (111) crystallographic orientation is the dominant orientation due to the increased smoothness of the electrode surface, Tao specification ¶¶ 42, 43, 45, 46, 27, 35, 47-52 (example), one having ordinary skill in the art would be motivated to look for prior art for suitable electrodes.  Park, directed to making a lower platinum electrode for a ferroelectric capacitor, discloses a method of making a Pt electrode that is 100% or nearly 100% (111) crystallographic orientation.  Park specification, col. 14, ll. 3-27; col. 9, ll. 19-35.  Park states that its invention avoids problems with uneven surfaces in prior art platinum electrodes.  Id. Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Tao to use the Park electrode because the modification would have involved a selection of a known material based on its suitability for its intended use.
Park Figure 5b discloses a ferroelectric/anti-ferroelectric device, comprising: a platinum or iridium metal electrode layer (512) on a substrate (500), wherein the metal electrode layer (512) has an orientation-controlled surface; an FE/AFE dielectric layer (514) on the exposed surface of the metal electrode layer (512), wherein the FE/AFE dielectric layer (514, PZT) includes a group 4 transition metal oxide selected from the group consisting of titanium (Ti), zirconium (Zr), and Hafnium (Hf); a second metal electrode layer (510) on the FE/AFE dielectric layer (514); and a first electrical lead (unnumbered, left) to the metal electrode layer (512) and a second electrical lead 
Regarding claim 17, which depends from claim 15: As noted in the Claim Interpretation section, the Office is interpreting the claim language (“ZrO”) to encompass stoichiometric zirconium oxide.  In addition to the HfxZr1-xO2 disclosed in Müller, Müller also discloses that ZrO2 (as “ZrO” is interpreted) has ferroelectric properties that are field driven and temperature dependent, and has a polar, non-centrosymmetric phase structure.  Müller Abstract, Müller pages 4319, 4321-4322.  Thus, Müller discloses the FE/AFE dielectric layer is zirconium oxide (ZrO) having the polar, non-centrosymmetric phase structure.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, and Park, with evidence from Natali, U.S. Pat. Pub. No. 2017/0018346.
Regarding claim 2, which depends from claim 1: Park discloses a method for forming a 100% or nearly 100% platinum {111} electrode, which can be a bottom electrode of a capacitor, using DC/RF magnetron sputtering.  Park specification, col. col. 9, ll. 15-18; 12, line 29 – col. 14, line 27, Park Figures 8c and 8d.  Natali discloses that DC/RF magnetron sputtering is a type of physical vapor deposition.  Natali specification ¶ 115.
Regarding claim 3, which depends from claim 2: Müller discloses that the FE/AFE dielectric layer is formed by atomic layer deposition (ALD) or chemical solution 2-ZrO2 thin films….”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, and Park, and further in view of Fox, U.S. Pat. Pub. No. 2004/0004236, Figures 8, 11, and 18, and T. D. Huan et al., Pathways towards ferroelectricity in hafnia, August 27, 2014, Physical Review B, Vol. 90, No. 064111, with evidence from applicants’ disclosure.
Fox Figures 8, 11, 18:

    PNG
    media_image9.png
    196
    319
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    191
    340
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    378
    799
    media_image11.png
    Greyscale






 
    PNG
    media_image12.png
    372
    336
    media_image12.png
    Greyscale

Regarding claim 5, which depends from claim 1: Fox Figures 8 and 11 discloses the use of an iridium {111} metal electrode on a platinum {111} metal electrode, and a platinum {111} metal electrode on an iridium {111} metal electrode in a ferroelectric capacitor device shown in Fox Figure 18.  Fox specification ¶¶ 31-34, 39, 41-044.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Fox iridium metal electrode in the combination because the modification would have involved a selection of a known electrode based on its suitability for its intended use.
Tao states that pure hafnium oxide is not ferroelectric, Tao specification ¶ 29, but Huan states that pure stoichiometric hafnium oxide (hafnia) can be ferroelectric under the right process formation and operation conditions.  Huan, pages 064111-2 to 064111-4.  One having ordinary skill in the art at a time before the effective filing date 2 in the combination because the modification would have involved a selection of a known material based on its suitability for its intended use.  In Huan, stoichiometric HfO2 has an orthorhombic structure, space group Pca21 or Pmn21.  Id. page 064111-4, Figure 5.  As applicants note in their disclosure, space group Pca21 is orthorhombic-III, applicants’ specification ¶¶ 52, 70, which the Office cites to as evidence.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, and Park, and further in view of Koutsaroff, U.S. Pat. Pub. No. 2013/0003254 with evidence from Shibuya, U.S. Pat. Pub. No. 2014/0084753.
Regarding claim 8, which depends from claim 1: Tao discloses improvements in device performance when the lower TiN electrode layer is smoother (4.0 Å RMS vs. 11.1 Å RMS, which is 0.4 nm RMS vs. 1.11 nm RMS), Tao specification ¶¶ 45-50, and Park discloses the advantages of a smoother platinum electrode, Park Abstract, Park specification, col. 10, l. 52 – col. 11, l. 19; col. 12, l. 29 – col. 13, l. 18; col. 14, ll. 3-27, but the combination is silent as to whether the exposed surface of the platinum first metal electrode layer has a roughness of less than 2 nm RMS.
Koutsaroff, directed to a perovskite material used in a capacitor, discloses in its Figure 19 a platinum electrode layer that has a roughness of less than 2 nm RMS.  Koutsaroff specification ¶ 42.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a platinum electrode layer having a roughness of less than 2 nm RMS because this results in better crystalline growth of the layer on the platinum.  See Shibuya specification ¶ 59.
9 is rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, and Park, and further in view of Tatsumi, U.S. Pat. Pub. No. 2003/0175425, Figure 23.
Regarding claim 9, which depends from claim 1: The combination discloses that the metal electrode layer has ≥ 90% but ≤ 100% {111} crystal plane forming the exposed surface of the metal electrode layer, Park Figures 8c and 8d, but is silent as to whether the metal electrode layer is polycrystalline with the exposed surfaces of the grains of the polycrystalline metal electrode layer arranged to have ≥ 90% but ≤ 100% {111} crystal plane forming the exposed surface of the metal electrode layer.
Tatsumi Figure 23 disclose a metal electrode layer (Pt (111)) that is polycrystalline with the exposed surfaces of the grains of the polycrystalline metal electrode layer arranged to have ≥ 90% but ≤ 100% {111} crystal plane forming the exposed surface of the metal electrode layer.  Tatsumi specification ¶ 45.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Tatsumi design in the combination because this step would assist with crystal growth.
Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tao, and further in view of Müller, Park, Nakaiso, U.S. Pat. Pub. No. 2016/0351556, Figures 3A and 3B, and Baars, U.S. Pat. Pub. No. 2018/0061839.
Nakaiso, Figures 3A, 3B:

    PNG
    media_image13.png
    746
    482
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    768
    480
    media_image14.png
    Greyscale


Regarding claim 10: Tao Figures 1 and 2 disclose a method of forming a ferroelectric/anti-ferroelectric (FE/AFE) dielectric layer, comprising: forming a first metal electrode layer (104) on a substrate (102), wherein the first metal electrode layer (104) has an exposed surface with a dominant {111} crystal face; and forming an FE/AFE dielectric layer (106) on the exposed surface of the first metal electrode layer (104), wherein the FE/AFE dielectric layer (106) is a group 4 transition metal oxide of hafnium zirconate (HfZrOx); forming a second metal electrode layer (108) on the FE/AFE dielectric layer (106), and forming the capacitor (MIM (112)).  Tao specification ¶¶ 27-43, 22; Tao claims 1, 13.  By “dominant (111) crystallographic orientation”, Tao states that first electrode layer (104) has a greater amount of the (111) crystallographic Id. ¶ 27.  Tao does not disclose that the first metal electrode layer has an exposed surface with at least 80% {111} crystal face, or that the FE/AFE dielectric layer has a polar non-centrosymmetric phase structure, wherein the FE/AFE dielectric layer is a group 4 transition metal oxide selected from the group consisting of titanium oxide (TiO), zirconium oxide (ZrO), hafnium oxide (HfO), and hafnium-zirconium oxide (HfxZr1-xO2), wherein x is about 0.01 to about 0.99.  Tao does note that a smoother surface in TiN that is formed by ALD—4.0Å—as compared with the conventional SFD process, 11.1 Å, and that the ALD process resulted in a dominant (111) crystallographic orientation instead of a (200) crystallographic orientation when the SFD process is used.  Id. ¶¶ 45, 46.  Tao states that the smoother surface of the dominant (111) TiN structure may result in improved ferroelectric characteristics such as improved cycling, improved data retention, lower ferroelectric coercivity, lower electric field saturation, such that a FeRAM cell can be easily polarized and operated along its c-axis.  Id. ¶¶ 42, 43.  While Tao discloses titanium nitride as the first electrode, Tao states that “other materials may be used as long as the material of the electrode 104 has a desired crystallographic orientation that is configured to produce the desired crystallographic orientation of the FE material 106.”  Id. ¶ 27.  Furthermore, while Tao discloses an ALD process for forming the first electrode, “other methods of forming the electrode 104 may be used, as long as the resulting electrode 104 has the desired dominant crystallographic orientation, i.e., TiN in the dominant (111) crystallographic orientation.”  Id. ¶ 35.  Tao also does not specifically disclose patterning the metal electrode layer, 
Müller discloses a ferroelectric Hf0.5Zr0.5O2 that has a polar non-centrosymmetric phase structure and which is deposited on titanium nitride and on which another layer of titanium nitride is deposited.  Müller Abstract, Müller, page 4318 (“Several dopants … as well as the admixture of 50 mol% ZrO2 were identified to provoke ferroelectricity in HfO2…”); Figure 1 (showing various compositions ranges of HfxZr1-xO2 and MIM capacitor arrangement); page 4319 (describing a noncentrosymmetric, orthorhombic and potentially ferroelectric Pbc21 phase, which led to a stable ferroelectric phase); Figure 2 (showing PV hysteresis for various compositions of HfxZr1-xO2), page 4321 (highest remanent polarization for equal mixture of HfO2 and ZrO2), 4322 (describing ferroelectric Pbc21 orthorhombic non-centrosymmetric phase of a mixture of ZrO2 and HfO2).  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Müller ferroelectric hafnium-zirconium oxide such as Hf0.5Zr0.5O2, having a polar, non-centrosymmetric phase structure, in Tao because the modification would have involved a selection of a known material based on its suitability for its intended use.  This hafnium-zirconium oxide falls within the claim requirement for (HfxZr1-xO2), wherein x is about 0.01 to about 0.99.
Because Tao emphasizes the use of a lower electrode with a (111) crystallographic orientation of any suitable material and made by any suitable method, as long as the (111) crystallographic orientation is the dominant orientation due to the increased smoothness of the electrode surface, Tao specification ¶¶ 42, 43, 45, 46, 27, 35, 47-52 (example), one having ordinary skill in the art would be motivated to look for Id. Abstract.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Tao to use the Park electrode because the modification would have involved a selection of a known material based on its suitability for its intended use.
Nakaiso Figures 3A and 3B disclose a method of forming a variable capacitor having a ferroelectric/anti-ferroelectric (FE/AFE) dielectric layer (23), comprising: forming a platinum or iridium metal electrode layer (22) on a substrate (10), wherein the metal electrode layer (22) has an exposed surface; forming an FE/AFE dielectric layer (23) on the exposed surface of the metal electrode layer (22), wherein the FE/AFE dielectric layer (23) includes a group 4 transition metal oxide selected from the group consisting of titanium (Ti), zirconium (Zr), and Hafnium (Hf); forming a second metal electrode layer (24) on the FE/AFE dielectric layer (23); and patterning the metal electrode layer (22), FE/AFE dielectric layer (23), and second metal electrode layer (24) to form the variable capacitor.  Nakaiso specification ¶¶ 36-45.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Nakaiso patterning steps in the combination because the modification would have involved a selection of known steps for making a variable capacitor.  
Baars discloses a ferroelectric capacitor with a width in the range of about 20 nm to about 100 nm.  Baars specification ¶ 22.  One having ordinary skill in the art at a time 
Regarding claim 11, which depends from claim 10: Müller discloses the FE/AFE dielectric layer has an orthorhombic phase structure having <111> oriented crystals.  Müller Figure 3A; Müller page 4319, 4321, 4322.  Tao and Park disclose the use of metal electrodes with {111} crystallographic orientation.  Thus, the combination discloses the FE/AFE dielectric layer has an orthorhombic phase structure having <111> oriented crystals aligned with the underlying crystal structure of the first metal electrode.  The combination is silent as to whether the FE/AFE dielectric layer has a ratio of a standard deviation in switching voltage to a mean switching voltage (σV/Vmean) of less than 0.2 (< 0.2).  However, given that the claimed invention is rendered obvious over the prior art combination, the prior art combination would be expected to have the same or similar claimed ratio.  For these reasons, claim 11 is rejected as obvious.
Regarding claim 13, which depends from claim 10: The combination discloses that the first metal electrode layer is platinum, as discussed above.  As noted in the Claim Interpretation section, the Office is interpreting the claim language to encompass stoichiometric zirconium oxide.  In addition to the HfxZr1-xO2 disclosed in Müller, Müller also discloses that ZrO2 (as “ZrO” is interpreted) has ferroelectric properties that are field driven and temperature dependent.  Müller Abstract, Müller pages 4321-4322.  Thus, Müller discloses the FE/AFE dielectric layer is stoichiometric zirconium oxide (ZrO2).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, Park, Nakaiso, and Baars, and further in view of Fox and Huan, with evidence from applicants’ disclosure.
Regarding claim 12, which depends from claim 11: Fox Figures 8 and 11 discloses the use of an iridium {111} metal electrode on a platinum {111} metal electrode, and a platinum {111} metal electrode on an iridium {111} metal electrode in a ferroelectric capacitor device shown in Fox Figure 18.  Fox specification ¶¶ 31-34, 39, 41-044.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Fox iridium metal electrode in the combination because the modification would have involved a selection of a known electrode based on its suitability for its intended use.
2 in the combination because the modification would have involved a selection of a known electrode based on its suitability for its intended use.  In Huan, stoichiometric HfO2 has an orthorhombic structure, space group Pca21 or Pmn21.  Id. page 064111-4, Figure 5.  As applicants note in their disclosure, space group Pca21 is polar, orthorhombic-III, applicants’ specification ¶¶ 52, 70, which the Office cites to as evidence.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, and Park, and further in view of Huan, with evidence from applicants’ disclosure.
Regarding claim 16, which depends from claim 15: As noted in the Claim Interpretation section, the Office is interpreting the claim language (“HfO”) to encompass stoichiometric hafnium oxide.  Tao states that pure hafnium oxide is not ferroelectric, Tao specification ¶ 29, but Huan states that pure stoichiometric hafnium oxide (hafnia) (as “HfO” is interpreted) can be ferroelectric under the right process formation and operation conditions.  Huan, pages 064111-2 to 064111-4.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Huan designed stoichiometric HfO2 in the combination because the modification would have involved a selection of a known electrode based on its suitability for its 2 has an orthorhombic structure, space group Pca21 or Pmn21.  Id. page 064111-4, Figure 5.  As applicants note in their disclosure, space group Pca21 is polar, orthorhombic-III, applicants’ specification ¶¶ 52, 70, which the Office cites to as evidence.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, and Park, and further in view of Liao, U.S. Pat. Pub. No. 2018/0331113, Figures 1 and 4.
Liao Figures 1, 4:

    PNG
    media_image15.png
    206
    276
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    422
    474
    media_image16.png
    Greyscale

Regarding claim 18, which depends from claim 15: Park Figure 5b discloses that the second electrical lead is electrically connected to a transistor to form a ferroelectric dynamic random access memory (FeRAM) cell.  Park specification, col. 9, ll. 19-35.  While Park’s first electrical lead is indirectly electrically connected to the transistor, via the capacitor, Park does not disclose that the first electrical lead is directly electrically connected to the transistor.

The combination is silent as to whether the FE/AFE dielectric layer has a ratio of a standard deviation in switching voltage to a mean switching voltage (σV/Vmean) of less than 0.2 (< 0.2).  However, given that the claimed invention is rendered obvious over the prior art combination, the prior art combination would be expected to have the same or similar claimed ratio.  For these reasons, claim 18 is rejected as obvious.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, Park, and Liao, and further in view of Liao Figure 2.
Liao Figure 2:
    PNG
    media_image17.png
    490
    473
    media_image17.png
    Greyscale

Regarding claim 19, which depends from claim 18: Liao discloses the transistor, but does not specifically disclose that the transistor is a metal-oxide-semiconductor field Id. 42-47.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include the Liao Figure 2 transistor because the modification would have involved a selection of a known structure based on its suitability for its intended use.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tao, Müller, Park, and Liao, and further in view of Baars.
Regarding claim 20, which depends from claim 15: The combination is silent as to the dimensions of the capacitor.  
Baars discloses a ferroelectric capacitor with a width in the range of about 20 nm to about 100 nm.  Baars specification ¶¶ 22.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Baars design values in the combination because the Baars design values result in a functioning capacitor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Victoria K. Hall/Primary Examiner, Art Unit 2897